DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to a system, method, and medium for executing multiple simulations for planning of infrastructure, classified in CPC class G06Q 10/0637, strategic analysis.
Claims 13-20, drawn to a system, method, and medium for displaying effects on a simulation based on inputs, classified in CPC class G06F 11/3457, performance evaluation by simiulation.

Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has separate utility such as modifying the data representing the associations between the plurality of simulation layers and executing a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers, whereas sub-combination II has separate utility such as to detect a first input comprising an instruction to execute a first action against the simulation, at the second terminal, to detect a second input comprising an instruction to execute a second action against the simulation, and after detection of the first input and the second input, to display effects of the first action and the second action on the simulation at the first terminal and at the second terminal. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683     
2/4/2022